Citation Nr: 0105799	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to March 
1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  A hearing was held before a hearing officer at the 
RO in November 1999, and the hearing officer's decision was 
entered the following month.  

The appeal was docketed at the Board in 2000.  


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death due to nicotine dependence was received 
after June 9, 1998.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death due to nicotine dependence is without 
legal merit.  38 U.S.C.A. § 1103 (West 1991 & Supp. 2000); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The official death certificate reflects that the veteran's 
death, at age 57 in May 1994, was caused by heart failure, 
due to or as a consequence of cardiac artery disease; 
metastatic lung cancer was listed as an other significant 
condition contributing to death but not related to the cause 
thereof.

The appellant asserts that the veteran "was a non[-]smoker 
when he" entered service but that he was "introduced to 
tobacco" while in service.  She contends, in essence, that 
the lung cancer implicated in the veteran's death was 
etiologically related to nicotine dependence which was 
acquired while he was in service.  She feels that service 
connection for the cause of the veteran's death due to 
nicotine dependence is, therefore, warranted.

As pertinent to the appellant's claim for service connection 
for the cause of the veteran's death due to nicotine 
dependence, the Board would initially observe that VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VA Undersecretary for Benefits (USB) Letter 20-97-14 
(July 24, 1997).  Thereafter, the Veterans Benefits Act of 
1998, enacted as Subtitle B of Pub. L. No. 105-178, § 8202, 
112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131 to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed thereafter.  Then, in 
Pub. L. No. 105-206, § 9014, 112 Stat. 865, approved on July 
22, 1998, the amendments made by section 8202 of the previous 
statute were rescinded.  Rather than amending 38 U.S.C.A. §§ 
1110 and 1131, section 9014 created a new statutory 
provision, 38 U.S.C.A. § 1103, which, in pertinent part, 
prohibits the granting of service connection for diseases or 
causes of death based upon the use of tobacco products in 
claims filed after June 9, 1998.  

The Board would respectfully point out that the appellant's 
claim for service connection for the cause of the veteran's 
death due to nicotine dependence, the same being a reopened 
application (and recognized by the RO as such) for such 
benefit subsequent to an unappealed rating denial of such 
benefit entered in June 1997, was comprised of a number of 
submissions received at the RO on November 9, 1998.  Inasmuch 
as such date is subsequent to June 9, 1998, the provisions of 
38 U.S.C.A. § 1103 pertain to such claim.  To be sure, the 
Board is cognizant that 38 U.S.C.A. § 1103(b) does not 
preclude establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. 
§§ 1112 or 1116.  However, in the context of the present 
aspect of the appeal, in which the appellant purports to 
predicate the veteran's death specifically on his use of 
tobacco in service, related service connection for the cause 
of his death is barred.  See 38 U.S.C.A. § 1103(a).  Given 
the foregoing, and since the law rather than the evidence is 
dispositive of the resolution of this aspect of the appeal, 
the appellant's claim for service connection for the cause of 
the veteran's death due to nicotine dependence is without 
legal merit and is, therefore, denied.  See Sabonis, supra.  


ORDER

Service connection for the cause of the veteran's death due 
to nicotine dependence is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

